Per Curiam : This case was tried upon issues formed on a count in replevin for the wrongful taking and detention of a quantity of wool. There was no plea of non eepit, but pleas of property in third persons, on which issue was taken. As the pleadings stood, the taking and detention of the property were admitted. The evidence upon the issues of fact was conflicting, and was for the jury to pass upon. It is not such a case as will warrant this court in interfering with the verdict of the jury, and the judgment must be affirmed. Judgment affirmed.